Citation Nr: 1717403	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-27 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for right ankle bone chip, status post-surgical repair with scar.

2.  Entitlement to a compensable rating for left ankle bone chip, status post-surgical repair with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973 and from June 1984 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was before the Board in March 2015 where it was remanded for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand directives, the Veteran was provided an additional VA examination in August 2015 to determine the severity of his left and right ankle disabilities.  The United States Court of Appeals for Veterans Claims has held that, in order to permit an adjudicator to determine the proper disability rating for a joint disability, an examination must, whenever possible, include the results of the range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups."  Correia v. McDonald, 28 Vet. App. 158, 169 (2016).  While range of motion testing results were provided, which revealed normal range of motion bilaterally, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59.  Further, it appears that there was testing on weight-bearing, however, findings regarding non-weight-bearing were not provided.  Therefore, the examination is insufficient to determine the Veteran's left and right ankle disability claims.  

Additionally, in the remand directives, the Board requested that VA medical records from June 2009 to the present be obtained and associated with the claims file.  While a single VA medical record dated in February 2010 and records from June 2012 to June 2015 have been associated with the claims file, records from June 2009 to May 2012 have not been obtained.  There is no indication that such records are unavailable.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, outstanding VA medical records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to obtain any outstanding and relevant VA medical records pertaining to the Veteran's bilateral ankle disability, to include records dated from June 2009 to May 2012.

2.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left and right ankle disabilities.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review 

The examination report should include range of motion in degrees for the Veteran's right and left ankles.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner should describe the severity of such limitation of motion ( i.e. moderate or marked).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the ankle disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

Note and describe any ankylosis of the ankles, including whether ankylosis of the ankles in planter flexion is less than 30 degrees, between 30 degrees and 40 degrees, or more than 40 degrees, or whether ankylosis of the ankles in dorsiflexion is between 0 degrees and 10 degrees, or at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity

Identify any ankylosis of the subastragalar or tarsal joints.  Fully describe the extent and the position of any joint ankylosis and specifically determine whether any subastragalar or tarsal joint ankylosis is in a poor or good weight-bearing position.

Identify any malunion of the os calcis or astragalus and describe whether moderate or marked deformity is present.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




